Case 8:20-cv-00043-JVS-ADS Document 42 Filed 02/14/20 Page 1 of 5 Page ID #:227




 1   E. VANESSA ASSAE-BILLE (NY Bar #5165501)
     E-mail: elisabeth.assae-bille@cfpb.gov
 2   Phone: (202) 435-7688
     COLIN REARDON (NY Bar #4945655)
 3   E-mail: colin.reardon@cfpb.gov
     Phone: (202) 435-9668
 4   1700 G Street, NW
     Washington, D.C. 20552
 5   Fax: (202) 435-5471
 6   LEANNE E. HARTMANN (CA Bar #264787) – Local Counsel
     E-mail: leanne.hartmann@cfpb.gov
 7   Phone: (415) 844-9787
     301 Howard St., Suite 1200
 8   San Francisco, CA 94105
     Fax: (415) 844-9788
 9
     Attorneys for Plaintiff Bureau of Consumer Financial Protection
10
11                     UNITED STATES DISTRICT COURT
                      CENTRAL DISTRICT OF CALIFORNIA
12
13   Bureau of Consumer Financial Protection, )
                                              ) Case No.: 8-20-cv-00043-JVS-ADS
14                    Plaintiff,              )
                                              ) DECLARATION OF SERVICE
15               vs.                          )
                                              )
16   Chou Team Realty, LLC et al.,            )
                                              )
17                    Defendants.             )
                                              )
18                                            )
19
20         I certify, pursuant to Local Rule 5-3.2.1, that on this day, February 14,
21   2020, I caused to be served by Certified Mail, Return Receipt, the documents
22   listed below on each of the following parties:
23                Secure Preparation Services, LP
                   c/o David Sklar, registered agent
24                 for Secure Preparation Services, LP
                  26412 Vincente Lugo
25                Mission Viejo, CA 92692
26                                   Documents Served
27         1)     ECF No. 2 - Civil Cover Sheet; Notice of Electronic Filing.
28
                          DECLARATION OF SERVICE OF DOCUMENTS ON DEFENDANTS
                                                 1
Case 8:20-cv-00043-JVS-ADS Document 42 Filed 02/14/20 Page 2 of 5 Page ID #:228




 1         2)     ECF No. 3 - Application of Elisabeth Vanessa Assae-Bille to
 2   Appear Pro Hac Vice; Leanne Hartmann Declaration in Support of Designation
 3   as Local Counsel (ECF No. 3-1); Proposed Order (ECF No. 3-2); Notice of
 4   Electronic Filing.
 5         3)     ECF No. 4 - Application of Colin Reardon to Appear Pro Hac
 6   Vice; Leanne Hartmann Declaration in Support of Designation as Local
 7   Counsel (ECF No. 4-1); Proposed Order (ECF No. 4-2); Notice of Electronic
 8   Filing.
 9         4)     ECF No. 5 - Notice of Assignment to District Judge James V.
10   Selna and Magistrate Judge Autumn D. Spaeth; Notice of Electronic Filing.
11         5)     ECF No. 6 - Notice to Parties of Court-Directed ADR Program;
12   Notice of Electronic Filing.
13         6)     ECF No. 8 - Order Granting Application of Colin Reardon to
14   Appear Pro Hac Vice, designating Leanne Hartmann as local counsel; Notice of
15   Electronic Filing.
16         7)     ECF No. 9 - Notice to Filer of Deficiencies in Electronically Filed
17   Pro Hac Vice Application re: Elisabeth Vanessa Assae-Bille; Notice of
18   Electronic Filing.
19         8)     ECF No. 10 - Corrected Application of Elisabeth Vanessa Assae-
20   Bille to Appear Pro Hac Vice; Leanne Hartmann Declaration in Support of
21   Designation as Local Counsel (ECF No. 10-1); Proposed Order (ECF No. 10-
22   2); Notice of Electronic Filing.
23         9)     ECF No. 11 - Order Granting Application of Elisabeth Vanessa
24   Assae-Bille to Appear Pro Hac Vice, designating Leanne Hartmann as local
25   counsel; Notice of Electronic Filing.
26         10)    ECF No. 12 - Request for Clerk to Issue Summons on Complaint
27   to Bilal Abdelfattah filed by Plaintiff Bureau of Consumer Financial Protection;
28   Supplement Summons Request - Assure Direct Services, Inc., (ECF No. 12-1);
                          DECLARATION OF SERVICE OF DOCUMENTS ON DEFENDANTS
                                                 2
Case 8:20-cv-00043-JVS-ADS Document 42 Filed 02/14/20 Page 3 of 5 Page ID #:229




 1   Supplement Summons Request - Assure Direct Services, LP (ECF No. 12-2);
 2   Supplement Summons Request - Certified Doc Prep Services, Inc. (ECF No.
 3   12-3); Supplement Summons Request - Certified Doc Prep Services, LP (ECF
 4   No. 12-4); Supplement Summons Request - Direct Document Solutions, Inc.
 5   (ECF No. 12-5); Supplement Summons Request - Direct Document Solutions,
 6   LP (ECF No. 12-6); Supplement Summons Request - Docu Prep Center, Inc.
 7   (ECF No. 12-7); Supplement Summons Request - Document Preparation
 8   Services, LP (ECF No. 12-8); Supplement Summons Request - Robert Hoose
 9   (ECF No. 12-9); Supplement Summons Request - Lend Tech Loans, Inc. (ECF
10   No. 12-10); Supplement Summons Request - Frank Anthony Sebreros (ECF
11   No. 12-11); Supplement Summons Request - David Sklar (ECF No. 12-12);
12   Supplement Summons Request - Secure Preparation Services, Inc. (ECF No.
13   12-13); Supplement Summons Request - Secure Preparation Services, LP (ECF
14   No. 12-14); Notice of Electronic Filing.
15         11)    ECF No. 13 - 21 Day Summons Issued as to Bilal Abdelfattah
16   a/k/a Belal Abdelfattah a/k/a Bill Abdel; Assure Direct Services, Inc. (ECF 13-
17   1), Assure Direct Services, LP (ECF 13-2); Certified Doc Prep Services, Inc.
18   (ECF 13-3); Certified Doc Prep Services, LP (ECF 13-4); Direct Document
19   Solutions, Inc. (ECF 13-5); Direct Document Solutions, LP (ECF 13-6); Docu
20   Prep Center, Inc. (ECF 13-7); Document Preparation Services, LP (ECF 13-8);
21   Robert Hoose (ECF 13-9); Lend Tech Loans, Inc. (ECF 13-10); Frank Anthony
22   Sebreros (ECF 13-11); David Sklar (ECF 13-12); Secure Preparation Services,
23   Inc. (ECF 13-13); Secure Preparation Services, LP (ECF 13-14); Notice of
24   Electronic Filing.
25         12)    ECF No. 14 - Order Setting Rule 26(f) Scheduling Conference set
26   for 05/11/2020 at 10:30 a.m.; Notice of Electronic Filing.
27
28
                          DECLARATION OF SERVICE OF DOCUMENTS ON DEFENDANTS
                                                 3
Case 8:20-cv-00043-JVS-ADS Document 42 Filed 02/14/20 Page 4 of 5 Page ID #:230




 1         13)    ECF No. 15 - Waiver of the Service Returned Executed for Bilal
 2   Abdelfattah a/k/a Belal Abdelfattah a/k/a Bill Abdel; Notice of Electronic
 3   Filing.
 4         14)    ECF No. 16 - Waiver of the Service Returned Executed for
 5   Thomas Chou; Notice of Electronic Filing.
 6         15)    ECF No. 17 - Waiver of the Service Returned Executed for Chou
 7   Team Realty, LLC; Notice of Electronic Filing.
 8         16)    ECF No. 18 - Waiver of the Service Returned Executed for Sean
 9   Cowell; Notice of Electronic Filing.
10         17)    ECF No. 19 - Waiver of the Service Returned Executed for
11   Cre8Labs, Inc.; Notice of Electronic Filing.
12         18)    ECF No. 20 - Waiver of the Service Returned Executed for Robert
13   Hoose; Notice of Electronic Filing
14         19)    ECF No. 21 - Waiver of the Service Returned Executed for
15   Kenneth Lawson; Notice of Electronic Filing.
16         20)    ECF No. 22 - Waiver of the Service Returned Executed for Jawad
17   Nesheiwat; Notice of Electronic Filing.
18         21)    ECF No. 23 - Waiver of the Service Returned Executed for TDK
19   Enterprises, LLC; Notice of Electronic Filing.
20         22)    ECF No. 24 - Waiver of the Service Returned Executed for XO
21   Media, Inc.; Notice of Electronic Filing.
22         23)    ECF No. 25 - Proof of Service Executed upon Direct Document
23   Solutions, Inc.; Notice of Electronic Filing.
24         24)    ECF No. 26 - Proof of Service Executed upon Secure Preparation
25   Services, Inc.; Notice of Electronic Filing.
26         25)    ECF. No. 28 - Waiver of the Service Returned Executed for Docu
27   Prep Center, Inc.; Notice of Electronic Filing.
28
                           DECLARATION OF SERVICE OF DOCUMENTS ON DEFENDANTS
                                                  4
Case 8:20-cv-00043-JVS-ADS Document 42 Filed 02/14/20 Page 5 of 5 Page ID #:231




 1         26)    ECF. No. 29 - Waiver of the Service Returned Executed for
 2   Document Preparation Services, LP; Notice of Electronic Filing.
 3         27)    ECF. No. 30 - Waiver of the Service Returned Executed for Docs
 4   Done Right, Inc.; Notice of Electronic Filing.
 5         28)    ECF. No. 31 - Waiver of the Service Returned Executed for Docs
 6   Done Right, LP; Notice of Electronic Filing.
 7         29)    ECF. No. 32 - Waiver of the Service Returned Executed for
 8   Eduardo Martinez; Notice of Electronic Filing.
 9         30)    ECF No. 33 - Proof of Service Executed upon Certified Doc Prep
10   Services, Inc.; Notice of Electronic Filing.
11         31)    ECF No. 34 - Proof of Service Executed upon Certified Doc Prep
12   Services, LP; Notice of Electronic Filing.
13         32)    ECF No. 37 - Proof of Service Executed upon David Sklar; Notice
14   of Electronic Filing.
15         33)    ECF No. 38 - Proof of Service Executed upon Direct Document
16   Solutions, LP; Notice of Electronic Filing.
17         34)    ECF No. 41 - Proof of Service Executed upon Secure Preparation
18   Services, LP; Notice of Electronic Filing.
19
20   Dated February 14, 2020                       Respectfully Submitted,
21
                                                   /s/ E. Vanessa Assae-Bille
22                                                 Leanne E. Hartmann
                                                   E. Vanessa Assae-Bille (pro hac vice)
23                                                 Colin Reardon (pro hac vice)
                                                   Bureau of Consumer Financial Protection
24                                                 1700 G Street, NW
                                                   Washington, D.C. 20552
25
                                                   Attorneys for Plaintiff Bureau of
26                                                 Consumer Financial Protection
27
28
                             DECLARATION OF SERVICE OF DOCUMENTS ON DEFENDANTS
                                                    5
